      Case 17-31795         Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26             Desc Main
                                       Document     Page 1 of 49



                              United States Bankruptcy Court
                             Western District of North Carolina
                                 MONTHLY STATUS REPORT

IN RE:           BESTWALL LLC

CASE NO:         17-31795

Reporting Period:

        FROM:          November 1, 2018

        TO:            November 30, 2018

I certify under penalty of perjury that the information contained in the attached Monthly Status Report
consisting of 49 pages (including exhibits and attachments) is true and correct to the best of my knowledge
and belief.

Dated: December 28, 2018                       /s/   Michele Wortmann
                                              Debtor Representative

I certify that I have reviewed the information contained in the attached Monthly Status Report consisting
of 49 pages and, based on my knowledge of this case and the debtor’s financial and business affairs, this
Monthly Status Report is accurate and complete to the best of my knowledge and does not contain any
misrepresentation of which I am aware. I further certify that this report has been served on all parties as
required by law or court order.

Dated: December 28, 2018                       /s/   Jeffrey B. Ellman
                                              Attorney for Debtor

NARRATIVE ON PROGRESS OF CASE:

On November 2, 2017 (the “Petition Date”), Bestwall LLC (the “Debtor”) commenced this case by filing
a voluntary petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”). The Debtor is continuing to operate its business as a debtor in possession.

On the Petition Date, the Debtor commenced an adversary proceeding [Adv. Pro. No. 17-03105 (LTB)]
(the “Adversary Proceeding”) in which the Debtor filed a motion seeking, among other things, injunctive
and declaratory relief prohibiting and enjoining the filing or prosecution of asbestos-related claims against
affiliates of the Debtor (the “PI Motion”). The Bankruptcy Court entered the requested temporary
restraining order on November 8, 2017 [Adv. Pro. Docket No. 18]. This relief subsequently was extended
by a preliminary injunction (the “Preliminary Injunction”) agreed upon by the Debtor and the official
committee of asbestos claimants (the “Asbestos Committee”). On August 15, 2018, the Asbestos
Committee and Sander L. Esserman, the legal representative for future asbestos claimants appointed in

NAI-1505856390
      Case 17-31795      Doc 743      Filed 12/28/18 Entered 12/28/18 15:31:26             Desc Main
                                       Document     Page 2 of 49


this chapter 11 case (the “Future Claimants’ Representative”), each filed an objection to the PI Motion
[Adv. Pro. Docket Nos. 47, 49] (together, the “PI Objections”). On August 16, 2018, counsel for certain
other defendants in the Adversary Proceeding filed joinders with respect to the PI Objections [Adv. Pro.
Docket Nos. 51, 52, 56-85; Docket Nos. 525-26]. The Debtor and its non-debtor affiliate, Georgia-Pacific
LLC (“New GP”), each filed a reply to the PI Objections on September 28, 2018 [Adv. Pro. Docket
Nos. 94, 97]. The Asbestos Committee and the Future Claimants’ Representative each filed a sur-reply
in support of the PI Objections on October 26, 2018 [Adv. Pro. Docket Nos. 109, 110]. After the reporting
period, a hearing on these matters was conducted, as described below.

On August 15, 2018, the Asbestos Committee filed a motion to dismiss the Debtor’s chapter 11 case or,
alternatively, to transfer venue [Docket No. 495] (the “Committee Challenge Motion”). The Future
Claimants’ Representative did not file a motion to dismiss. Pursuant to a negotiated briefing schedule
[Docket No. 644], (i) the Debtor and New GP each filed an objection to the Committee Challenge Motion
on September 28, 2018 [Docket Nos. 640, 642]; (ii) the Asbestos Committee filed a reply in support of
the Committee Challenge Motion on October 17, 2018 [Docket No. 653]; and (iii) the Debtor and New
GP each filed a sur-reply in opposition to the Committee Challenge Motion on October 26, 2018 [Docket
Nos. 659, 660].

On November 9, 2018, the Court held a hearing to consider the relief requested in the PI Motion and
the Committee Challenge Motion (the “Hearing”). After the parties completed their oral arguments,
the Court continued the Hearing to January 24, 2019, at which time the Court is expected to issue rulings
on these matters. Consistent with the Court’s instructions at the Hearing, the parties agreed to the form
of an order further extending the Preliminary Injunction through and including January 31, 2019. The
Court entered this agreed order on November 14, 2019 [Adv. Pro. Docket No. 125].

Notwithstanding pending litigation, the Debtor continues to pursue a resolution of this chapter 11 case
through a consensual plan of reorganization. For example, on November 5, 2018, the Debtor filed the
Debtor’s Third Motion for an Order Extending the Exclusive Periods to File a Plan of Reorganization
and Solicit Acceptances Thereof [Docket No. 677] (the “Exclusivity Extension Motion”). The Exclusivity
Extension Motion was heard on an uncontested basis on December 20, 2018 and granted by the Court at
the conclusion of the hearing. In addition, the Debtor continues to engage in regular discussions with
the Asbestos Committee and the Future Claimants’ Committee to address issues arising in this chapter 11
case, ultimately, with the goal of negotiating a fully consensual resolution of this case. In that regard, in
December 2018, further settlement discussions have taken place among the Debtor, the Asbestos
Committee and the Future Claimants’ Representative. To assist the Asbestos Committee and the Future
Claimants’ Representative in these discussions, the Debtor continues to produce documents and
information to the Asbestos Committee and the Future Claimants’ Representative in response to informal
information requests.




NAI-1505856390                                   -2-
      Case 17-31795      Doc 743     Filed 12/28/18 Entered 12/28/18 15:31:26           Desc Main
                                      Document     Page 3 of 49



CASH RECEIPTS AND DISBURSEMENTS

BEGINNING CASH POSITION is the same figure as the ENDING CASH POSITION of prior month.

BEGINNING CASH POSITION

DATE: 11/1/2018                                      AMOUNT: $20,534,683.31

 CASH RECEIPTS                       AMOUNT          CASH DISBURSEMENTS                       AMOUNT
 Description                                         Description
 Interest and Investment Income         $31,335.27 Inventory Purchased                               $0.00
 Funding Payment                     $3,000,000.00 Salaries/Wages                                    $0.00
 Service Income                              $0.00 Taxes (Total)                                     $0.00
 Rental Income                          $18,951.43 Insurance (Total)                                 $0.00
 Insurance Proceeds                          $0.00 Unsecured Loan Payments                           $0.00
 Refunds Received                            $0.00 Utilities (Total)                                 $0.00
                                                   Rent                                          $7,901.14
                                                   Professional Fees                         $1,510,775.36
                                                   Maintenance/Repair                                $0.00
                                                   OTHER DISBURSEMENTS (List)
                                                       Directors’ Fees                          $25,000.00
                                                       Service Charges                               $0.00
                                                       Contractual Payments                     $76,862.97
                                                       Secondment Costs                              $0.00
                                                       Consulting Fees                               $0.00
                                                   Bank Fees                                      $5,545.75

 TOTAL CASH RECEIPTS                 $3,050,286.70 TOTAL DISBURSEMENTS                       $1,626,085.22

ENDING CASH POSITION

DATE:       11/30/2018                       AMOUNT:        $21,958,884.79

Note 1: Amounts above include only the Debtor’s cash and exclude all activity (receipts and
disbursements) relating to cash held by the Debtor for its non-debtor subsidiaries, GP Industrial Plasters
LLC and Industrial Plasters Canada ULC (together, the “Non-Debtor Subsidiaries”), under a cash pooling
agreement, as permitted by order of the Bankruptcy Court [Docket No. 66] (the “Cash Management
Order”). As such, the balances above do not match the attached Bank Statements, with the difference
being the cash held for the Non-Debtor Subsidiaries, which totaled $8,495,266.85 as of November 30,
2018.




NAI-1505856390                                 -3-
      Case 17-31795       Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26       Desc Main
                                     Document     Page 4 of 49



PAYMENTS TO SECURED CREDITORS
X       No Secured Debt

___     No Secured Debt Payments Made During Reporting Period

___     All Secured Debt Payments Made During Reporting Period Are Listed Below:

        CREDITOR               COLLATERAL             DATE OF PAYMENT                 AMOUNT
                                                                                                   $
None




                                                           AMOUNT                              $0.00




NAI-1505856390                              -4-
      Case 17-31795      Doc 743     Filed 12/28/18 Entered 12/28/18 15:31:26          Desc Main
                                      Document     Page 5 of 49



                       PAYMENTS ON PRE-PETITION DEBT
 X      No payments have been made on pre-petition unsecured debt during the reporting period.

___     All payments made on pre-petition unsecured debt during reporting period are listed below:

          CREDITOR              COLLATERAL           DATE OF PAYMENT                  AMOUNT
None                                                                                             $0.00




                                                           AMOUNT                                $0.00




NAI-1505856390                                 -5-
      Case 17-31795      Doc 743          Filed 12/28/18 Entered 12/28/18 15:31:26     Desc Main
                                           Document     Page 6 of 49



                                          BANK ACCOUNTS

                       ALL BANK STATEMENTS MUST BE ATTACHED

                  FOR EACH ACCOUNT. PLEASE REPRODUCE THIS PAGE

                 AND COMPLETE A SEPARATE PAGE FOR EACH ACCOUNT.

                 ATTACH BANK STATEMENT TO CORRESPONDING PAGE.




Name of Bank:          Bank of America, N.A.

Address:               P.O. Box 1091
                              Street and/or P. O. Box Number

                       Charlotte                 NC            28254
                                   City         State        Zip Code

Type of Account:
       (i.e., Payroll, Tax, Operating):         Controlled Disbursement

        Account Number (last four digits):      -8947

DATE PERIOD BEGINS:                             11/1/2018

        Ending Balance (per the attached
        bank statement for this period)         $0.00

        Outstanding Deposits and Other
        Credits Not On Statement                $0.00

        Outstanding Checks and Other
        Debits Not On Statement                 $0.00

        Ending Reconciled Balance*              $0.00

DATE PERIOD ENDS:                               11/30/2018

Highest Daily Balance During Above Period: $0.00

*The sum of the ending balances of all accounts must reconcile with the Ending Cash Position on the Cash
Receipts and Disbursements page.

NAI-1505856390                                    -6-
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                           Document     Page 7 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                           Document     Page 8 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                           Document     Page 9 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 10 of 49
      Case 17-31795      Doc 743      Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                                      Document      Page 11 of 49



                                          BANK ACCOUNTS

                       ALL BANK STATEMENTS MUST BE ATTACHED

                  FOR EACH ACCOUNT. PLEASE REPRODUCE THIS PAGE

                 AND COMPLETE A SEPARATE PAGE FOR EACH ACCOUNT.

                 ATTACH BANK STATEMENT TO CORRESPONDING PAGE.



Name of Bank:          Bank of America, N.A.

Address:               P.O. Box 1091
                               Street and/or P. O. Box Number

                       Charlotte                     NC             28254
                            City                      State           Zip Code

Type of Account:
       (i.e., Payroll, Tax, Operating):      Concentration / Operating

        Account Number (last four digits):   -1858

DATE PERIOD BEGINS:                          11/1/2018

        Ending Balance (per the attached
        bank statement for this period)      $4,199,977.73

        Outstanding Deposits and Other
        Credits Not On Statement             $0.00

        Outstanding Checks and Other
        Debits Not On Statement              $0.00

        Ending Reconciled Balance*           $4,199,977.73


DATE PERIOD ENDS:                            11/30/2018

        Highest Daily Balance During Above Period: $5,078,147.95




NAI-1505856390                                 -7-
      Case 17-31795      Doc 743      Filed 12/28/18 Entered 12/28/18 15:31:26             Desc Main
                                      Document      Page 12 of 49


*The sum of the ending balances of all accounts must reconcile with the Ending Cash Position on the
Cash Receipts and Disbursements page.

Note 1: Amounts above include only the Debtor’s cash and exclude all cash held by the Debtor for
the Non-Debtor Subsidiaries under a cash pooling agreement, as permitted by the Cash Management
Order. As such, the balance above does not match the attached Bank Statement, with the difference being
the cash held for the Non-Debtor Subsidiaries, which totaled $8,495,266.85 as of November 30, 2018.

Note 2: Following the Petition Date, the Debtor invested $2.5 million of the balance of this bank account
solely in investment vehicles utilizing instruments backed by the full faith and credit of the United States,
as provided in the Cash Management Order. As such, this invested amount is listed below as part of a
separate investment account.




NAI-1505856390                                   -8-
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 13 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 14 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 15 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 16 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 17 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 18 of 49
      Case 17-31795      Doc 743      Filed 12/28/18 Entered 12/28/18 15:31:26         Desc Main
                                      Document      Page 19 of 49



BANK ACCOUNTS

                       ALL BANK STATEMENTS MUST BE ATTACHED

                  FOR EACH ACCOUNT. PLEASE REPRODUCE THIS PAGE

                 AND COMPLETE A SEPARATE PAGE FOR EACH ACCOUNT.

                 ATTACH BANK STATEMENT TO CORRESPONDING PAGE.



Name of Bank:          Bank of America, N.A.

Address:               P.O. Box 1091
                               Street and/or P. O. Box Number

                       Charlotte                NC            28254
                            City                State          Zip Code

Type of Account:
       (i.e., Payroll, Tax, Operating):      Segregated

        Account Number (last four digits):   -3199

DATE PERIOD BEGINS:                          11/1/2018

        Ending Balance (per the attached
        bank statement for this period)      $3,294.25

        Outstanding Deposits and Other
        Credits Not On Statement             $0.00

        Outstanding Checks and Other
        Debits Not On Statement              $0.00

        Ending Reconciled Balance*           $3,294.25


DATE PERIOD ENDS:                            11/30/2018

        Highest Daily Balance During Above Period: $3,294.25

*The sum of the ending balances of all accounts must reconcile with the Ending Cash Position on the Cash
Receipts and Disbursements page.

NAI-1505856390                                 -9-
      Case 17-31795      Doc 743     Filed 12/28/18 Entered 12/28/18 15:31:26           Desc Main
                                     Document      Page 20 of 49



Note 1: Following the Petition Date, the Debtor invested the entire $15 million principal balance of this
bank account solely in investment vehicles utilizing instruments backed by the full faith and credit of
the United States, as provided in the Cash Management Order. As such, this invested amount is listed
below as part of a separate investment account.




NAI-1505856390                                 -10-
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 21 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 22 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 23 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 24 of 49
      Case 17-31795      Doc 743      Filed 12/28/18 Entered 12/28/18 15:31:26        Desc Main
                                      Document      Page 25 of 49



                                          BANK ACCOUNTS

                       ALL BANK STATEMENTS MUST BE ATTACHED

                  FOR EACH ACCOUNT. PLEASE REPRODUCE THIS PAGE

                 AND COMPLETE A SEPARATE PAGE FOR EACH ACCOUNT.

                 ATTACH BANK STATEMENT TO CORRESPONDING PAGE.



Name of Bank:          Bank of America, N.A.

Address:               P.O. Box 1091
                               Street and/or P. O. Box Number

                       Charlotte                 NC           28254
                            City                 State        Zip Code

Type of Account:
       (i.e., Payroll, Tax, Operating):      Money Market – Segregated Account Funds

        Account Number (last four digits):   -3BAY

DATE PERIOD BEGINS:                          11/1/2018

        Ending Balance (per the attached
        bank statement for this period)      $15,219,096.68

        Outstanding Deposits and Other
        Credits Not On Statement             $0.00

        Outstanding Checks and Other
        Debits Not On Statement              $0.00

        Ending Reconciled Balance*           $15,219,096.68


DATE PERIOD ENDS:                            11/30/2018

        Highest Daily Balance During Above Period: $15,219,096.68

*The sum of the ending balances of all accounts must reconcile with the Ending Cash Position on the
Cash Receipts and Disbursements page.

NAI-1505856390                                 -11-
      Case 17-31795       Doc 743     Filed 12/28/18 Entered 12/28/18 15:31:26              Desc Main
                                      Document      Page 26 of 49



Note 1: Following the Petition Date, the Debtor invested the entire $15 million principal balance of its
Segregated Account (account number ending in -3199) in this new money market account, which is
invested solely in investment vehicles utilizing instruments backed by the full faith and credit of the United
States, as provided in the Cash Management Order.




NAI-1505856390                                   -12-
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 27 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 28 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 29 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 30 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 31 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 32 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 33 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 34 of 49
      Case 17-31795      Doc 743      Filed 12/28/18 Entered 12/28/18 15:31:26     Desc Main
                                      Document      Page 35 of 49




                                          BANK ACCOUNTS

                       ALL BANK STATEMENTS MUST BE ATTACHED

                  FOR EACH ACCOUNT. PLEASE REPRODUCE THIS PAGE

                 AND COMPLETE A SEPARATE PAGE FOR EACH ACCOUNT.

                 ATTACH BANK STATEMENT TO CORRESPONDING PAGE.



Name of Bank:          Bank of America, N.A.

Address:               P.O. Box 1091
                         Street and/or P. O. Box Number

                       Charlotte                 NC          28254
                            City                 State       Zip Code

Type of Account:
       (i.e., Payroll, Tax, Operating):      Money Market – Concentration Account Funds

        Account Number (last four digits):   -3BAY

DATE PERIOD BEGINS:                          11/1/2018

        Ending Balance (per the attached
        bank statement for this period)      $2,536,516.13

        Outstanding Deposits and Other
        Credits Not On Statement             $0.00

        Outstanding Checks and Other
        Debits Not On Statement              $0.00

        Ending Reconciled Balance*           $2,536,516.13


DATE PERIOD ENDS:                            11/30/2018

        Highest Daily Balance During Above Period: $2,536,516.13



NAI-1505856390                                 -13-
      Case 17-31795     Doc 743      Filed 12/28/18 Entered 12/28/18 15:31:26           Desc Main
                                     Document      Page 36 of 49


*The sum of the ending balances of all accounts must reconcile with the Ending Cash Position on the Cash
Receipts and Disbursements page.

Note 1: Following the Petition Date, the Debtor invested $2.5 million of its Concentration / Operating
Account (account number ending in -1858) in this new money market account, which is invested solely
in investment vehicles utilizing instruments backed by the full faith and credit of the United States, as
provided in the Cash Management Order.




NAI-1505856390                                 -14-
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 37 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 38 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 39 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 40 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 41 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 42 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 43 of 49
Case 17-31795   Doc 743   Filed 12/28/18 Entered 12/28/18 15:31:26   Desc Main
                          Document      Page 44 of 49
      Case 17-31795      Doc 743     Filed 12/28/18 Entered 12/28/18 15:31:26          Desc Main
                                     Document      Page 45 of 49




                     SALARY/COMMISSION/INDEPENDENT
                         CONTRACTOR PAYMENTS
                         Insiders* (List name(s) and describe type of insider):

                   NAME                                   TYPE                    AMOUNT PAID
 Diana Knigge                                            Director                      $25,000.00




Non-Insider Employees:
Type (i.e., Salaried, Wage)                                                       AMOUNT PAID

 None                                                                                        $0.00




Commission/Bonus Payments:                                                        AMOUNT PAID

 None                                                                                        $0.00




Independent Contractors:
                   NAME                                   TYPE                    AMOUNT PAID

 None                                                                                        $0.00




Total Salary/Wage/Commission/                                                            $25,000.00
Payments

* “Insider” is defined in 11 U.S.C. § 101(31)

NAI-1505856390                                  -15-
        Case 17-31795      Doc 743    Filed 12/28/18 Entered 12/28/18 15:31:26         Desc Main
                                      Document      Page 46 of 49



                            SALES/ACCOUNTS RECEIVABLE
I.        Accounts Receivable Pending as of:           11/30/2018
                                                       (Date of Reporting Period)

II.       Sales (Gross) During Reporting Period:       $6,839.25     [See Note 1]

III.      Collections of Accounts Receivable
          During Reporting Period:                     $0.00

IV.       New Accounts Receivables Generated
          During Reporting Period:                     $6,839.25     [See Note 2]

       Pending Pre- & Post-Petition            Total                Collectible        Uncollectible
0-30 DAYS                                           $6,839.25              $6,839.25

31-60 DAYS [See Note 3]                             $7,099.59              $7,099.59

61-90 DAYS

91-120 DAYS
120 DAYS AND OVER
TOTAL                                              $13,938.84             $13,938.84               $0.00

Note 1: This amount excludes any income not related to sales, accounts receivable or the operation of
the Debtor’s business, including interest income and income received under that certain Second Amended
and Restated Funding Agreement, dated as of November 1, 2017, but effective as of July 31, 2017,
between the Debtor and New GP.

Note 2: The Accounts Receivable days outstanding is shown on an accrual basis as opposed to cash basis
based on invoice dates. The $6,839.25 accounts receivable relates to accrued finance services provided
to non-debtor subsidiary, GP Industrial Plasters LLC, and non-debtor affiliate, Georgia-Pacific Gypsum
LLC in November 2018, but not invoiced until 12/19/2018.

Note 3: Finance Services accrued in October 2018 were not paid in November 2018 due to a payment
processing delay related to the Thanksgiving holiday. Payment was received in full on December 3, 2018.




NAI-1505856390                                  -16-
      Case 17-31795     Doc 743    Filed 12/28/18 Entered 12/28/18 15:31:26         Desc Main
                                   Document      Page 47 of 49



                                INVENTORY (Cost Basis)
Beginning Date: 11/1/2018                           Ending Date: 11/30/2018
LIST BY CATEGORY OF INVENTORY USED FOR PRODUCTION OR RESALE*:

        CATEGORY            BEGINNING         USED           ADDED         ADJUSTED       ENDING
None
TOTALS                              $0.00           $0.00          $0.00          $0.00         $0.00


* Exclude capital items such as machinery and equipment and consumable items such as fuel and general
supplies.




NAI-1505856390                               -17-
      Case 17-31795       Doc 743      Filed 12/28/18 Entered 12/28/18 15:31:26              Desc Main
                                       Document      Page 48 of 49



                     ACCRUED POST-PETITION LIABILITIES

        No accrued liabilities existed at the end of this reporting period.

 X              All accrued liabilities existing at the end of this reporting period are listed below or on the
sheet(s) attached. Exclude current liabilities which are NOT past due.

             NAME OF CREDITOR                           DUE DATE                    AMOUNT DUE
  No current liabilities were past due at the end
  of the reporting period.




     Total Accrued Liabilities:                                                                         $0.00




NAI-1505856390                                   -18-
      Case 17-31795      Doc 743      Filed 12/28/18 Entered 12/28/18 15:31:26            Desc Main
                                      Document      Page 49 of 49



                                        AFFIRMATIONS

1.     Yes X          No              All tangible assets of this bankruptcy estate are adequately and
properly insured and all other insurance required by law or prudent business judgment are in force.

2.     Yes X          No           All insurance policies and renewals if applicable, have been
submitted to the Bankruptcy Administrator.

3.     Yes X         No            All tax returns have been filed timely and payments made. Copies
of returns that have been filed post-petition have been submitted to the Bankruptcy Administrator.
[See Note 1]

4.     Yes X           No*            All post-petition taxes have been paid or deposited into a designated
tax account.

5.     Yes           No X           New Debtor-in-Possession (DIP) bank accounts have been opened
and have been reconciled. [See Note 2]

6.     Yes X        No             New DIP financial books and records have been opened and are
being maintained monthly and are current.



* If the response is “no,” a listing must appear on the Accrued Post-Petition Liabilities sheet. The listing
must include the name of the taxing authority, type of tax, the amount due and the period the tax was
incurred.

Note 1: The Debtor is treated as a disregarded entity for federal income tax purposes. As such, the Debtor
does not owe or pay federal income taxes and its federal income tax filings are part of a consolidated tax
return filed by its ultimate parent company, Koch Industries, Inc.

Note 2: Pursuant to the Cash Management Order, the Debtor was expressly authorized to use, and is
continuing to use, its prepetition bank accounts. Consistent with the Chapter 11 Operating Order in this
case [Docket No. 78], the Debtor has signed new signature cards for these accounts indicating that the
Debtor is a debtor in possession.




NAI-1505856390                                  -19-
